DETAILED ACTION
This office action is in response to the amendment filed November 9, 2022. 
It is noted that in the November 9 amendments applicant has amended 3 of the 4 independent claims with substantially the same amendment, but has not amended independent claim 4. Independent claim 4 is thus treated separately herein, and the same grounds for rejection of the other independent claims would apply to claim 4 in the event applicant decides to later amendment it to be consistent with the other three independent claims. 
Claims 1-12 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed November 9, 2022 have been considered but are moot in view of the new grounds of rejection. Insomuch as the arguments still relate to the grounds of rejection with respect to the teachings of Bausch, the Examiner respectfully disagrees with applicant’s assertions regarding “Bausch’s smoothing” toward the bottom of page 6, as such subject matter is taught by Ogawa, not Bausch, and this appears to be an error on applicant’s part. Either way, the argument is moot with respect to the grounds of rejection applied herein. This argument, therefore, is unpersuasive and the rejection is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near the setpoint temperature” in claims 3,6,9, and 12 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Warriner” (US PG Pub 2016/0320995) in view of “Bausch” (US Patent 6,191,546). 


Regarding Claim 1, Warriner teaches: 
A closed-loop control system comprising: a summer to receive a temperature sensor signal indicative of a measured temperature and generate an error signal indicative of an error between the measured temperature and a setpoint temperature;  (Warriner see summer of Fig. 4, described in ¶¶35-38 generating error signal e(t) in determining difference from desired temp signal r(t) and sensed temp signal y(t))

an integrator configured to receive the error signal and,  determine an integrated error indicative of a time-based integral of the error; (Warriner see summer of Fig. 4, described in ¶¶35-38 generating error signal e(t) and using e(t) to generate integral error subsequently used to determine power throttling signal)

a proportional-integral controller configured to, based on the integrated error and the error, generate a proportional-integral output driving signal; (See PID controller described in ¶¶35-38, fig. 4 using error e(t) and integral error to determine u(t) to drive ower throttling, e.g. “The PID controller performs a calculation that sets the level of throttling to attempt to eliminate the error and move the temperature or power to match the desired value.”)

Warriner does not teach, but Bausch teaches: 
 and  10control logic configured to control power consumption of a component based on the proportional-integral output driving signal.  (e.g. Fig. 6 Col. 9, Ln 56 to Col. 10 Ln 15 “One method used by the invention to account for this unpredictable system response is to make the control circuitry adaptable to the actual system response.  FIG. 6 is a flow chart of an exemplary adaptive subroutine in computer readable memory 61 and executed by microprocessor 60 (see FIG. 2).  In this example, heat producing component 20 is a central processing unit (CPU) such as a Pentium III device made by Intel.  In block 260, the CPU's die temperature is read by the control circuitry.  In block 262, the cooling device 30, which is a fan in this example, is set to a predetermined fan speed by applying a first voltage level to the fan.  Next, in block 264, the CPU speed is set to a reduced power level (e.g. 1/2) to ensure that the CPU is operating within the control region of the control circuitry.  In blocks 266, 268, and 270, the CPU's die temperature is read until it has stabilized for the first voltage level fan speed.  Then in block 272, the fan speed is set to a second voltage level, its maximum setting.  In block 274 a timer is started to begin measuring the time for the CPU's die temperature to become stable again.  This temperature stabilization test is performed by blocks 276, 278, and 280.  Once the CPU die temperature has stabilized, the timer is stopped.  The system response, D, is then approximately one-third of the time indicated by the timer.  The system response is then used by subroutine 98 shown in FIG. 3C.  Alternatively, the control circuit can use the system response, D, to set the correspondingly appropriate resistor value for programmable resistor 234 in FIG. 5B.
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Warriner and Bausch as both are directed to proportional integral control systems for regulating temperature and Bausch recognized “a need exists to more accurately monitor individual die or module temperatures while also providing system wide thermal control.” (Col. 1, Ln 60-63). 

Regarding the dependent claims 2 and 3, Warriner and Bausch teaches: 

2. The closed-loop control system of Claim 1, wherein 15the component is a processor.  (See .  Bausch e.g. Fig. 6 Col. 9, Ln 56 to Col. 10 Ln 15 above). 5B.
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Warriner and Bausch as both are directed to proportional integral control systems for regulating temperature and Bausch recognized “a need exists to more accurately monitor individual die or module temperatures while also providing system wide thermal control.” (Col. 1, Ln 60-63). 


3. The closed-loop control system of Claim 1, wherein controlling power consumption of the component based on the proportional-integral output driving signal comprises 20capping power consumption of the component when the proportional-integral output driving signal indicates that the component is operating near the setpoint temperature. (See Warriner PID controller described in ¶¶35-38 using error e(t) and integral error to determine u(t) to drive ower throttling, e.g. “The PID controller performs a calculation that sets the level of throttling to attempt to eliminate the error and move the temperature or power to match the desired value.”)

Regarding Claim 4, Warriner teaches: 
1. A closed-loop control system comprising: 
an integrator configured to, based on an error corresponding to a difference  between a setpoint temperature and a measured temperature, determine 5an integrated error indicative of a time-based integral of the error; (Warriner see summer of Fig. 4, described in ¶¶35-38 generating error signal e(t) and using e(t) to generate integral error subsequently used to determine power throttling signal)
(See PID controller described in ¶¶35-38, fig. 4 using error e(t) and integral error to determine u(t) to drive ower throttling, e.g. “The PID controller performs a calculation that sets the level of throttling to attempt to eliminate the error and move the temperature or power to match the desired value.”)

 a proportional-integral controller configured to, based on the integrated error and the error, generate a proportional-integral output driving signal; (See PID controller described in ¶¶35-38, fig. 4 using error e(t) and integral error to determine u(t) to drive ower throttling, e.g. “The PID controller performs a calculation that sets the level of throttling to attempt to eliminate the error and move the temperature or power to match the desired value.”)

Warriner does not teach, but Bausch teaches: 
 and 10control logic configured to control power consumption of a component based on the proportional-integral output driving signal.  (e.g. Fig. 6 Col. 9, Ln 56 to Col. 10 Ln 15 “One method used by the invention to account for this unpredictable system response is to make the control circuitry adaptable to the actual system response.  FIG. 6 is a flow chart of an exemplary adaptive subroutine in computer readable memory 61 and executed by microprocessor 60 (see FIG. 2).  In this example, heat producing component 20 is a central processing unit (CPU) such as a Pentium III device made by Intel.  In block 260, the CPU's die temperature is read by the control circuitry.  In block 262, the cooling device 30, which is a fan in this example, is set to a predetermined fan speed by applying a first voltage level to the fan.  Next, in block 264, the CPU speed is set to a reduced power level (e.g. 1/2) to ensure that the CPU is operating within the control region of the control circuitry.  In blocks 266, 268, and 270, the CPU's die temperature is read until it has stabilized for the first voltage level fan speed.  Then in block 272, the fan speed is set to a second voltage level, its maximum setting.  In block 274 a timer is started to begin measuring the time for the CPU's die temperature to become stable again.  This temperature stabilization test is performed by blocks 276, 278, and 280.  Once the CPU die temperature has stabilized, the timer is stopped.  The system response, D, is then approximately one-third of the time indicated by the timer.  The system response is then used by subroutine 98 shown in FIG. 3C.  Alternatively, the control circuit can use the system response, D, to set the correspondingly appropriate resistor value for programmable resistor 234 in FIG. 5B.
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Warriner and Bausch as both are directed to proportional integral control systems for regulating temperature and Bausch recognized “a need exists to more accurately monitor individual die or module temperatures while also providing system wide thermal control.” (Col. 1, Ln 60-63). 


Claims 5-6 are rejected on the same basis as claims 2-3 above.
Claims 7-9 are rejected on the same basis as claims 1-3 above.
Claims 10-12 are rejected on the same basis as claims 1-3 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art in the attached PTO-892 form includes prior art considered relevant to applicant’s disclosure including additional prior art in the flied of temperature monitoring and control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
12/9/2022

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191